By the Court, Dickinson, J. The Court unquestionably erred, in not dismissing the plaintiffs’ suit for want of a proper bond for costs. The plaintiffs in the action, being non-residents, were required to file, in the office of the Clerk of the Circuit Court in which suit was brought, the obligation of some responsible person, a resident of the State, who shall acknowledge himself bound to pay all costs which may accrue. Rev. St. 202. An obligation isa bond, and it must arise upon a good and valid consideration, between persons capable of contracting, and must be executed in the manner required by law. In this case, the party merely acknowledges himself bound to pay all costs which may accrue. Such an instrument is certainly not the kind of obligation contemplated by the statute. It contains no one requisite of a bond; at least, is fatally defective, as there is no obligee; and the instrument purporting to-be an obligation, cannot be binding. The judgment reversed; and the Circuit Court instructed to dismiss the cause, for want of sufficient security for costs.